Citation Nr: 0816576	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-05 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
bilateral vision loss secondary to surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana. The Board remanded the case to the 
RO in November 2006.  

The Veterans Law Judge who remanded the case to the RO had 
presided over a video-conference hearing in May 2006.  That 
Veterans Law Judge is no longer employed by the Board.  The 
veteran was informed of this and in December 2007 he declined 
the opportunity to present testimony before another Veterans 
Law Judge. 


FINDING OF FACT

There is no competent medical evidence of record showing that 
the VA eye surgeries which the veteran underwent between May 
and July 2002 caused his loss of vision, or that any of the 
surgeries were faulty, or that his loss of vision was due to 
an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151, for bilateral vision loss secondary to 
surgery, have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. §3.361 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through November 2002 
and December 2006 letters to the veteran that addressed all 
four notice elements.  The letters informed the veteran of 
the evidence required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information, including that in the veteran's possession, to 
the AOJ.

The veteran did not receive all necessary notice prior to the 
initial adjudication.  The veteran was not notified of what 
evidence was needed to substantiate the claim or of effective 
dates or degree of disability until after the August 2003 
decision.  However, the lack of such a pre-decision notice is 
not prejudicial.  Notice was provided prior to the last RO 
adjudication.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records and 
lay statements from the veteran, and the veteran testified 
during hearings in April 2004 and May 2006.  A VA examination 
is not necessary because the evidence does not indicate that 
the claimed disability may have been caused by faulty VA 
treatment or that it was due to an event not reasonably 
foreseeable.  VA has satisfied its assistance duties.

Compensation under 38 U.S.C.A. § 1151

The veteran contends that VA surgery for glaucoma in 2002 
made his eyesight worse.  He alleges that the VA physician 
who performed the surgery should have known that he would not 
make a good candidate for surgery, because he had scarring 
from previous eye surgery.  Furthermore, he maintains that 
doing both eyes back to back prevented him from seeing the 
poor outcome of the first one and being able to decide not to 
have the second one done.  Also, the veteran contends that 
for each eye, if the doctor had done the surgery right the 
first time, there would not have been any need to go back and 
do more surgery.  He argues that the doctor was not very 
experienced, and he has more disability now than he would 
have had, had it not been for error in judgment by the 
doctor.  

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in 2002.  For claims filed on or after October 1, 
1997, the provisions of 38 U.S.C.A. § 1151 require that 
entitlement to benefits for any injury or disease resulting 
from VA treatment be established by proof of fault or 
accident on the part of VA.  38 U.S.C.A. § 1151 (West 2002).  
See VAOPGCPREC 01-99 (February 16, 1999).

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  A disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

After the issuance of the statement of the case in February 
2004, VA regulations, governing the adjudication of claims 
for benefits under 38 U.S.C.A § 1151(a) were amended, 
effective September 2, 2004.  69 Fed. Reg. 46,426 (Aug. 3, 
2004) (codified at 38 C.F.R. § 3.361).

The new regulation implements the current provisions of 38 
U.S.C.A. § 1151.  The regulations have no retroactive effect 
and, in any event, merely implement existing law.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 
69 Fed. Reg. 25179 (2004).  The RO considered the new 
regulation in August 2007 and the veteran had opportunities 
to submit evidence before and after August 2007.  Therefore, 
the Board finds the veteran is not prejudiced by this 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations 
from the requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express (i.e., 
given orally or in writing) or implied under the 
circumstances specified in § 17.32(b) of this chapter, as in 
emergency situations.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  38 C.F.R. § 3.361(d).

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  

The veteran's claim fails because no competent medical 
evidence of record shows that he has additional loss of 
vision as a result of the 2002 VA surgery, or that there was 
fault on the part of VA or its employees in performing the 
surgery, or that there was an event not reasonably 
foreseeable which caused his vision loss.

Medical evidence of record shows that the veteran received VA 
eye surgery on May 30, June 6, June 11, June 13, June 24, 
June 27, and July 8, 2002.  Before each surgery, he signed an 
informed consent form and was informed of the risks of the 
procedure.  He was told that risks associated with glaucoma 
surgery include loss of vision, loss of eye, infection, 
bleeding inside or behind the eye, uncomfortable or painful 
eye, less attractive eye, unsuccessful or temporary control 
of glaucoma or worsening of glaucoma, cataract formation or 
progression, and need for additional treatment and/or 
surgery.  

Some of the surgeries were on the right eye, and others were 
on the left eye.  He had a left eye trabeculectomy with 
mitomycin C on May 30, 2002; the same procedure on the right 
eye on June 6, 2002; a suturing of a left eye bleb leak on 
June 11, 2002; a right eye trabeculectomy revision with 
scleral patch graft on June 13, 2002; needling of a left eye 
bleb on June 24, 2002; and a right eye bleb leak repair on 
June 27, 2002.  A right eye bleb suture leak repair and left 
eye bleb needling were done on July 8, 2002.  

His visual acuity had been 20/30 in each eye in May 2002, 
before the first surgery.  In late July 2002 and again in 
August 2002, it was 20/30 in the left eye.  The veteran 
wanted to defer more left eye surgery in both late July and 
August 2002.  In November 2002, his visual acuity was 20/100 
on the right and 20/40 on the left.  The veteran's intraoptic 
pressures remained high and the veteran was told that it was 
still too high in the right eye.  He was very reluctant to 
have more surgery.  He was told that with time, his right eye 
vision would be lost if his pressure remained high.  In 
December 2002, his visual acuity was 20/100 in the right eye 
and 20/50 in the left eye.  In June 2003, he was told that he 
needed repeat eye surgery on the right eye, and he appeared 
to have progression of the right eye.  He did not want 
surgery, however, but instead only wanted medication.  He was 
told that he risked complete loss of vision if he maintained 
his current self-therapy.  In October 2004, the veteran's 
visual acuity was 20/200 or 5/200 on the left.  He was not 
interested in a Seton valve.  He was worried about the poor 
outcomes of previous surgeries then and in December 2004.  As 
of a VA examination in May 2005, the veteran's visual acuity 
was hand motion in the right eye, and in the left eye it was 
finger count at 1 foot.  The impression was chronic glaucoma 
of both eyes.  

It is clear, and unfortunate, that a decrease in the 
veteran's visual impairment occurred after his eye surgeries 
in 2002, to the point where he has lost almost all vision as 
of 2005.  However, no medical evidence has attributed any of 
the additional visual impairment to the surgeries themselves, 
or even suggested that it was due to the surgeries.  A 
showing of actual causation is required.  Additionally, there 
is no medical evidence of record indicating or even 
suggesting that there was fault on the part of VA, or that an 
event not reasonably unforeseeable occurred.  Either fault or 
an event not reasonably foreseeable is required.  In the 
absence of any competent medical evidence indicating that any 
of the surgeries caused the loss of vision, or that any of 
the surgeries were faulty, or that the veteran's loss of 
vision was due to an event not reasonably foreseeable, 
compensation for bilateral vision loss secondary to surgery 
is not warranted.  

The Board notes that the veteran's opinions regarding whether 
the VA surgery in question made his eyesight worse, and 
whether there was faulty VA treatment, are not competent, as 
he is a layperson.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for bilateral vision loss secondary to 
surgery is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


